Citation Nr: 0733971	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  05-24 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition

2.  Entitlement to an initial, compensable rating for benign 
breast mass, bilateral.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1980 to January 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Board notes that the veteran alluded to a psychiatric 
condition, as secondary to his service-connected benign 
breast mass, bilateral, in his December 2004 notice of 
disagreement.  This matter is referred to the Cleveland, Ohio 
RO for further development.

The issue of service connection for the veteran's right knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected benign breast mass, bilateral, is 
manifested by a 1 cm fibrous mass above the right areola, and 
a 1 cm mass superior to the left areola, with less than 5 
percent of the exposed areas affected.


CONCLUSION OF LAW

The criteria for a compensable rating for benign breast mass, 
bilateral, are not met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.116, 4.118, Diagnostic Codes 
7628, 7806 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for an initial, increased rating for benign breast mass, 
bilateral.  The Board notes that the veteran's claim was 
received in February 2004.  In March 2004, prior to its 
adjudication of this claim, the RO provided notice to the 
claimant regarding the VA's duty to notify and to assist.  

Specifically, the RO notified the claimant of information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the claimant was expected to provide.  The 
veteran was advised to notify VA of any information or 
evidence he wished VA to retrieve for him.  Finally, the 
claimant was advised via letter of disability ratings and 
effective dates in accordance with the Court's ruling in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in 
March 2006.  Thus, the Board finds that the content and 
timing of the March 2004 VCAA notice comports with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the case of Fenderson v. West, 12 Vet. App 119 (1999), the 
Court emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case, such as this one, in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question is service-
connected.  VA must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim-a practice known as "staged 
rating."  In this case, a uniform rating is warranted.  

To that end, the March 2004 VCAA letter in this case did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claim for 
service connection be granted.  In June 2004 rating decision, 
the RO granted service connection for benign breast mass, 
bilateral, and the issue on appeal concerns the claim of 
entitlement to a compensable evaluation for this now service-
connected disability.

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.  Further, VA sent the veteran a 
letter regarding the appropriate disability rating or 
effective date to be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As stated, the RO awarded service connection for benign 
breast mass, bilateral in a June 2004 rating decision and 
later assigned an initial, non-compensable disability rating 
effective February 1, 2004 (date of claim).  Therefore, the 
VCAA letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the claimant's December 2004 notice of disagreement (NOD), 
the claimant took issue with the initial, non-compensable 
disability rating and is presumed to be seeking the maximum 
benefits available under the law.  Dingess/Hartman v. 
Nicholson.; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a June 2005 statement of the 
case (SOC) which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. 
§ 7105(d)(1).  Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b).  See also Dingess/Hartman.  The claimant was 
allowed a meaningful opportunity to participate in the 
adjudication of the claims.  Thus, even though the initial 
VCAA notice did not address a higher rating, subsequent 
documentation addressed this matter; there is no prejudice to 
the claimant.  See Overton v. Nicholson, 20 Vet. App. 427 
(2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone a VA examination in conjunction with 
his claim for service connection.  38 C.F.R. § 3.159(c)(4).  
There is no objective evidence indicating that there has been 
a material change in the veteran's condition since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and the examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

Additionally, the claimant's service medical records and 
pertinent post-service medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  
 
Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.  

Increased Rating

As noted above, the veteran filed a claim for benign breast 
mass, bilateral, in February 2004.  In April 2004, the 
veteran was afforded a VA examination.  The examiner noted 
that the veteran had "bilateral breast masses."  At that 
time, the breasts were not tender, and no discharge was 
reported.  There was "a little drainage" occasionally.  
According to the report, ultrasound and mammograms conducted 
by the Air Force surgery department "did not show any 
suggestion of breast cancer."  A mammogram in June 1998 was 
also negative.  A 1 cm fibrous mass was reported above the 
left areola, and a 1 cm mass was present "just superior 
lateral" to the left areola.  "There was no axillary 
lymphadenopathy."

Service connection for benign breast mass, bilateral, was 
granted via a June 2004 rating decision.  However, the 
veteran was assigned a non-compensable rating.  

A VA surgery consultation in December 2004 noted, "The 
bilateral breasts have several lipoma-like masses throughout.  
However, in the retroareolar area, there are no masses 
whatsoever.  There is no nipple discharge, nipple retraction, 
or skin changes noted."  The examiner proffered a diagnosis 
of lipomatous disease of the bilateral breasts, not 
representative of gynecomastia.

The Board notes that disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2.  The Board has considered all the evidence of 
record.

Benign neoplasms of the breast will be rated according to 
impairment of function of the skin.  38 C.F.R. Part 4, 
Diagnostic Code 7628.  The RO rated the breast residuals by 
analogy to dermatitis or eczema, under diagnostic code 7806.  

According to Diagnostic Code 7628, when more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
are affected, or; constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required during the past 12-month period, a disability rating 
of 60 percent is warranted.  When 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, a 30 percent rating is assigned.  When 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas are affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs are 
required for a total duration of less than six weeks during 
the past 12-month period, a rating of 10 percent is 
warranted.  When less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and; no 
more than topical therapy is required during the past 12- 
month period, a non-compensable rating is assigned.

It is further noted that service-connected disabilities are 
compensated on the basis of average impairment of earning 
capacity resulting from such injuries in civil occupations.  
38 U.S.C.A. § 1155.  Consequently, while the breast lumps are 
undoubtedly troublesome and their removal or biopsy may be 
briefly painful, VA must rate the current disability as it 
applies to the Diagnostic Code.  Here, there is no evidence 
of compensable disability.  The medical reports repeatedly 
describe a condition that does not approximate any applicable 
criteria for a compensable evaluation.  38 C.F.R. § 4.7.  
Since less than 5 percent of the body surface is involved, 
and there is no involvement of an exposed area or a 
requirement for treatment, a non-compensable rating must be 
assigned.  

In support of his claim, the veteran submitted treatise 
evidence to show that his condition may lead to a more 
serious problem.  The Board has carefully considered the 
excerpts submitted in his December 2004 notice of 
disagreement.  Medical treatise evidence can provide 
important support when combined with the pertinent opinion of 
a medical professional.  Similarly, medical treatise evidence 
could "discuss generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least a plausible causality based upon objective 
facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); 
Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, 
the aforementioned information is simply too general to merit 
an increased rating at this time, or to outweigh the specific 
medical evidence in this case which is directly pertinent to 
this veteran.

While the veteran may feel that his service-connected breast 
condition warrants a compensable evaluation, the objective 
findings of the trained medical personnel are substantially 
more probative in determining the extent of the disability 
and whether it meets the applicable criteria.  Here, the 
medical reports repeatedly demonstrate that the service-
connected breast mass does not approximate any applicable 
criteria for a compensable evaluation.  As the preponderance 
of the evidence is against the veteran's claim for an 
increased, compensable rating for his service-connected 
benign breast mass, bilateral, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial, compensable rating for benign 
breast mass, bilateral, is denied.

REMAND

The veteran contends that he has a right knee condition 
related to his period of active service.  Although a VA 
medical report from December 2004 diagnosed the veteran with 
"mild degenerative spurring of the tibial spines," the VA 
examiner did not provide an etiological opinion as to whether 
his current knee condition is medically related to his period 
of active service.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that 
the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that 
the evidence of record "indicate" that the claimed 
disability or symptoms may be associated with service, 
establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410 (2006).

In light of the aforementioned evidence, the Board finds that 
the veteran should be afforded a VA examination to determine 
the relationship, if any, of the veteran's right knee 
condition to his military service.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination, to include all appropriate 
diagnostic testing, to determine the nature 
and etiology of any current disability of the 
right knee.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.  The examiner should respond to the 
following:

Is it at least as likely as not (a 50 percent 
probability or greater) that the veteran's 
right knee condition had its onset in 
service, degenerative joint disease (if 
present) had its onset within one (1) year of 
service discharge, or is otherwise 
attributable, to his period of active 
service?  

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


